Order filed May 29, 2015




                                        In The


         Eleventh Court of Appeals
                                    __________

                               No. 11-15-00067-CV
                                   __________

IN RE FORD MOTOR COMPANY AND THE SEWELL FAMILY
   OF COMPANIES, INC. D/B/A SEWELL FORD-LINCOLN


                           Original Mandamus Proceeding


                                      ORDER
        On April 2, 2015, this court issued an order in which we granted a stay of all
proceedings in the trial court with respect to the underlying cause. The stay was
issued to afford this court sufficient time to review the merits of the petition for writ
of mandamus and the response thereto. Today, we deny the petition for writ of
mandamus. Accordingly, we also dissolve the stay entered by this court on April 2,
2015.
                                                      PER CURIAM
May 29, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.